          Case 1:19-cv-04074-VEC Document 184 Filed 04/21/21 Page 1 of 3
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT
                                                                         DATE FILED: 4/21/2021
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------- X
DONALD BERDEAUX and CHRISTINE                                      :
GRABLIS, Individually and on Behalf of All Others :
Similarly Situated,                                                :
                                                                   : 19-CV-4074 (VEC)
                                              Plaintiffs,          :
                                                                   :     ORDER
                            -against-                              :
                                                                   :
ONECOIN LTD.; RUJA IGNATOVA; SEBASTIAN :
GREENWOOD; MARK SCOTT; DAVID PIKE;                                 :
NICOLE J. HUESMANN; GILBERT ARMENTA;                               :
and THE BANK OF NEW YORK MELLON                                    :
CORPORATION,                                                       :
                                                                   :
                                              Defendants.          :
 ----------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on November 2, 2020, Plaintiffs served the Second Amended Complaint on

Defendant Gilbert Armenta (Dkt. 144);

       WHEREAS on November 25, 2020, the Court granted Defendant Armenta’s pro se

request for an extension of time to respond to the Second Amended Complaint, setting the

deadline as February 1, 2021 (Dkt. 150);

       WHEREAS on January 29, 2021, the Court again granted Defendant Armenta’s request,

through counsel, for an extension of time to respond to the Complaint, setting the deadline as

February 26, 2021 (Dkt. 172);

       WHEREAS on February 17, 2021, the Court granted Defendant Armenta’s counsel’s

motion to withdraw as counsel and instructed Defendant Armenta to obtain new counsel by

March 17, 2021, or otherwise proceed pro se (Dkt. 176);




                                           Page 1 of 3
        Case 1:19-cv-04074-VEC Document 184 Filed 04/21/21 Page 2 of 3




       WHEREAS by that same order, the Court extended Defendant Armenta’s time to respond

to the Second Amended Complaint to April 7, 2021, and instructed his relieved counsel to

provide him with a copy of the Court’s order (Dkt. 176);

       WHEREAS as of the date of this Order, no counsel has made an appearance as attorney

of record for Defendant Armenta;

       WHEREAS as of the date of this Order, Defendant Armenta has not responded to the

Second Amended Complaint;

       WHEREAS on November 16, 2020, Plaintiffs filed a motion seeking an order permitting

them to serve Defendant Sebastian Greenwood by U.S. Marshal (Dkt. 145);

       WHEREAS on November 17, 2020, the Court granted Plaintiffs’ motion to serve

Defendant Greenwood by U.S. Marshal (Dkt. 148);

       WHEREAS on December 23, 2020, the U.S. Marshals Service successfully served

Defendant Greenwood (Dkt. 165; Dkt. 168);

       WHEREAS under Federal Rule of Civil Procedure 12, Defendant Greenwood had until

January 13, 2021, to respond the Second Amended Complaint;

       WHEREAS as of the date of this Order, Defendant Greenwood has not responded to the

Second Amended Complaint;

       WHEREAS on January 24, 2020, the Court granted Plaintiffs’ motion for alternative

service as to Defendants OneCoin Ltd. and Ruja Ignatova (Dkt. 78);

       WHEREAS on February 3, 2020, Plaintiffs posted proof of service via the Court’s

approved alternative means for Defendants OneCoin Ltd. and Ruja Ignatova (Dkt. 88);

       WHEREAS Plaintiffs did not apply for or obtain a default judgment against Defendants

OneCoin Ltd. and Ruja Ignatova after completing service by alternative means;




                                          Page 2 of 3
         Case 1:19-cv-04074-VEC Document 184 Filed 04/21/21 Page 3 of 3




       WHEREAS on September 25, 2020, Plaintiffs filed their Second Amended Complaint

(Dkt. 125); and

       WHEREAS as of the date of this Order, Plaintiffs have not provided any update on

whether they sought to complete service of the Second Amended Complaint on Defendants

OneCoin Ltd. and Ruja Ignatova;

       IT IS HEREBY ORDERED that no later than May 5, 2021, Plaintiff must apply for

certificates of default against Defendants Armenta and Greenwood. Within fourteen days of

receiving such certificates, Plaintiff must apply for a default judgment against Defendant

Armenta and Defendant Greenwood, consistent with the procedures described in Attachment A

to the undersigned’s Individual Practices in Civil Cases.

       IT IS FURTHER ORDERED that no later than May 5, 2021, Plaintiffs must submit an

update on the status of service of the Second Amended Complaint on Defendants OneCoin Ltd.

and Ruja Ignatova.

       The Clerk of Court is respectfully directed to mail a copy of this order to: (1) Defendant

Armenta at Gilbert Armenta, 1460 S. Ocean Blvd. #301, Lauderdale by the Sea, FL 33062; and

(2) Defendant Greenwood at Karl Sebastian Greenwood, # 76231-054, MCC New York,

Metropolitan Correction Center, 150 Park Row, New York, NY 10007.



SO ORDERED.
                                                            ____________________  ________
                                                            ________________________ _
Date: April 21, 2021                                           VALERIE CAPRONI
                                                                          CAPRON O I
      New York, New York                                     United States District Judge




                                           Page 3 of 3
